59084: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59084


Short Caption:DOUGLAS (DELBERT) VS. STATEClassification:Criminal Appeal - Life - Direct


Lower Court Case(s):Clark Co. - Eighth Judicial District - C257209Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:06/04/2013 at 10:30 AMOral Argument Location:Regional Justice Center


Submission Date:06/04/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantDelbert Roy DouglasHoward Brooks
							(Clark County Public Defender)
						P. David Westbrook
							(Clark County Public Defender)
						


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Ryan J. MacDonald
							(Clark County District Attorney)
						Steven S. Owens
							(Clark County District Attorney)
						



14-14028: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/29/2011Filing FeeAppeal Filing fee waived.  Criminal.


08/29/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)11-26176




09/14/2011Docketing StatementFiled Docketing Statement Criminal Appeals.11-28036




09/14/2011Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  09/01/09, 12/17/09, 03/16/10, 08/17/10, 03/08/11, 03/15/11, 03/29/11, 04/01/11, 04/04/11, 04/05/11, 04/06/11, and 06/08/11.  To Court Reporter:  Kiara Schmidt, Rachelle Hamilton, Michelle Ramsey and Richard Kangas.11-28051




09/26/2011TranscriptFiled Notice from Court Reporter. Michelle Ramsey stating that the requested transcripts were delivered.  Dates of transcripts: 4/01/11.11-29343




10/06/2011TranscriptFiled Notice from Court Reporter. Rachelle Hamilton stating that the requested transcripts were delivered.  Dates of transcripts: 12/17/09; 3/16/10; 8/17/10; 3/8/11; 3/15/11; and 3/29/11.11-30504




10/17/2011MotionFiled Motion for Extension of Time to File Transcripts.11-32045




10/19/2011TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts:  September 1, 2009.11-32379




10/25/2011Order/ProceduralFiled Order Granting Motion for Extension of Time to Prepare Transcripts and Setting Briefing Schedule. Court Recorder Ricahrd Kangas: Certificate of Delivery due: November 28, 2011. Appellant: Opening Brief and Appendix due: January 13, 2012.11-32909




11/17/2011TranscriptFiled Notice from Court Recorder.  Cheryl Carpenter stating that the requested transcripts were delivered.  Dates of transcripts:  not given.11-35458




01/12/2012MotionFiled Stipulation to File Opening Brief.12-01216




01/12/2012Notice/OutgoingIssued Notice Stipulation Approved.  Opening Brief and Appendix due February 13, 2012.12-01218




02/13/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: July 13, 2011 and November 14, 2011.  To Court Reporter: Richard Kangas and Cheryl Carpenter.12-04649




02/13/2012MotionFiled Appellant's Motion for Extension of Time (Opening Brief - 60 days).12-04710




02/14/2012Order/ProceduralFiled Order Granting Motion. Appellant shall have until April 16, 2012, to file and serve the opening brief and appendix.12-04880




03/14/2012TranscriptFiled Notice from Court Reporter. Cheryl Carpenter stating that the requested transcripts were delivered.  Dates of transcripts: July 13,2 011 and November 14, 2011.12-08109




04/17/2012MotionFiled Motion for Extension of Time to File Opening Brief.12-12229




04/27/2012Order/ProceduralFiled Order Granting Motion. Appellant shall have until July 16, 2012, to file and serve the opening brief and appendix.12-13396




07/17/2012MotionFiled Motion for Seven Day Extension of Time to File Opening Brief.12-22513




07/19/2012Order/ProceduralFiled Order Granting Motion. Opening brief and appendix due: July 23, 2012.12-22834




07/23/2012BriefFiled Appellant's Opening Brief.12-23194




07/23/2012AppendixFiled Appendix to Opening Brief Vol 1.12-23195




07/23/2012AppendixFiled Appendix to Opening Brief Vol 2.12-23196




07/23/2012AppendixFiled Appendix to Opening Brief Vol 3.12-23197




07/23/2012AppendixFiled Appendix to Opening Brief Vol 4.12-23198




08/22/2012BriefFiled Respondent's Answering Brief.12-26375




09/19/2012MotionFiled Stipulation to Extend Time to File Reply Brief.12-29619




09/19/2012Notice/OutgoingIssued Notice Stipulation Approved.  Reply Brief due October 22, 2012.12-29622




10/23/2012BriefFiled Appellant's Reply Brief.12-33555




10/23/2012Case Status UpdateBriefing Completed/To Screening.


02/26/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-05923




04/05/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Tuesday, June 4, 2013, @ 10:30 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.13-10009




05/21/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-14918




05/23/2013BriefFiled Respondent's Notice of Supplemental Authorities.13-15297




06/04/2013Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc Court.


03/21/2014Other Incoming DocumentReceived Proper Person Document. (Memorandum of Communication to Appeal Counsel of Record)


05/01/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Pickering, J. Majority: Pickering/Gibbons/Hardesty/Parraguirre/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 31. EN BANC14-14028




05/27/2014RemittiturIssued Remittitur.14-17067




05/27/2014Case Status UpdateRemittitur Issued/Case Closed.


06/09/2014RemittiturFiled Remittitur. Received by District Court Clerk on May 30, 2014.14-17067